FILED
                              NOT FOR PUBLICATION                          NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



 MARIO DOMINGUEZ CARRILLO,                        No. 07-70402

               Petitioner,                        Agency No. A070-816-362

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Mario Dominguez Carrillo, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision granting him voluntary departure.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

RB/Research
We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo claims of

due process violations in immigration proceedings. Iturribarria v. INS, 321 F.3d

889, 894 (9th Cir. 2003). We deny the petition for review.

       Contrary to Dominguez Carrillo’s contention, his attorney did not request a

continuance at his August 11, 2005, hearing in order for any U visa application to

be processed. As the record does not indicate a request for a continuance,

Dominguez Carrillo’s due process contention fails. See Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (requiring error for a due process violation).

       Dominguez Carrillo conceded before the agency, and in his opening brief,

that he has no qualifying relative for purposes of cancellation of removal, so he is

statutorily ineligible for this form of relief. See 8 U.S.C. § 1229b(b)(1).

       PETITION FOR REVIEW DENIED.




RB/Research                                2                                   07-70402